Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Temple-Wilson (US 6,572,310) was found to be the closest prior art.  Temple-Wilson discloses a cooling chuck (See Figures 2 and 7), comprising a drill body 26, a clamping jaw 34, a nut 28, a sleeve 30 and a back cover 136, wherein: a connection hole 42 is provided at a back end of the drill body for connecting to a drive mechanism (See Figure 3); a clamping jaw outlet is provided at a front end of the drill body 26 (See Figures 2 and 3); a clamping jaw cavity 46, which tilts inward and is interconnected with the clamping jaw outlet (See Figures 2 and 3), is arranged on the drill body 26 outside the connection hole 42 at the back end of the drill body 26 (See Figure 2); the clamping jaw 34 is arranged in the clamping jaw cavity (See Figures 2 and 3); a thread section 52 is arranged at a back part of the clamping jaw 34; the thread section at the back part of the clamping jaw is engaged with the nut 28 arranged at an outer side surface of the clamping jaw cavity (See Figures 2 and 3); the nut 28 is connected to the sleeve 30; through rotation of the sleeve, the nut 28 is driven to rotate, so that the clamping jaw 34 stretches out and draws back in the clamping jaw cavity and the clamping jaw outlet under effect of the thread section 52, thereby clamping or unclamping a clamped object (Col. 4, Lines 14-23); the back cover 136 is arranged at the back end of the drill body 26 
Temple-Wilson does not disclose wherein the clamping jaw slope inclines downward clockwise or anticlockwise along a rotation direction of the drill body, through rotation of the drill body, the clamping jaw slope at the back end of the clamping jaw generates wind under effect of rotary force, and the wind enters the drill body through the air inlets, so as to decrease a temperature of the cooling chuck.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Temple-Wilson, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722